NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    22-10006

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00516-SOM-1

 v.
                                                MEMORANDUM*
JESSE MINOAKA KANESHIRO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Jesse Minoaka Kaneshiro appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Kaneshiro’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. We have provided Kaneshiro the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                  22-10006